         Case 5:18-cr-00227-SLP Document 20 Filed 10/12/18 Page 1 of 4



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                        )
                                                 )
                     Plaintiff,                  )
                                                 )
              -vs-                               ) No. CR-18-227-SLP
                                                 )
JOSEPH MALDONADO-PASSAGE,                        )
  a/k/a Joseph Allen Maldonado,                  )
  a/k/a Joseph Allen Schreibvogel,               )
  a/k/a “Joe Exotic,”                            )
                                                 )
                     Defendant.                  )

              JOINT STATEMENT OF DISCOVERY CONFERENCE

      This joint statement is submitted pursuant to LCrR16.1(b).

1.    Date Conference Held: October 9, 2018

2.    Names of the attorneys who attended the conference:
      U.S. Attorney/AUSAs:     AUSAs Amanda Green and Charles Brown
      Defense Counsel:         William Earley and Kyle Wackenheim

Counsel met for purposes of exchanging discovery materials in accordance with the
Federal Rules of Criminal Procedure as supplemented by the Local Criminal Court
Rules and any orders of this Court and, as a result of the conference, the undersigned
counsel report the following:

3.    The specific time, date and place at which the offenses charged are alleged to
      have been committed:

       As alleged in the Indictment.

4.     (a)(1) Any contested issues of discovery and inspection raised by counsel for
              plaintiff:

        Unknown at this time. The United States requests all notices and discovery to which
it is entitled under the Federal Rules of Criminal Procedure, the Local Rules, or any other
federal law or rule, and has provided discovery on the understanding that counsel for
defendant will provide such discovery and notices on a timely basis.
         Case 5:18-cr-00227-SLP Document 20 Filed 10/12/18 Page 2 of 4




       (2)   Any contested issues of discovery and inspection raised by
       counsel for defendant:

       Unknown at this time. Counsel for the government has provided investigative
materials to counsel for defendant and will continue to provide any additional investigative
materials in a timely fashion as they become available.

      Defendant requests all notices and discovery to which he is entitled under the
Federal Rules of Criminal Procedure, the Local Rules, or any other federal law or rule.
Defendant requests that such notices and/or discovery be timely provided.

       (b)    Any additional discovery or inspection desired by either party:

       None at this time.

5.     The fact of disclosure of all materials favorable to the defendant or the absence
       thereof within the meaning of Brady v. Maryland and related cases:

       Counsel for the government expressly acknowledges continuing responsibility to
disclose any material favorable to defendant within the meaning of Brady that becomes
known to the government during the course of these proceedings.

6.     The fact of disclosure of the existence or nonexistence of any evidence obtained
       through electronic surveillance or wiretap:

      The government has disclosed the existence of evidence obtained through
conversations recorded by a cooperating witness/confidential source and has provided
discovery of the same.

7.     The fact of disclosure of the contemplated use of the testimony of an informer.
       (Include only the fact an informer exists and not the name or testimony
       thereof):

      The government has disclosed the contemplated use of the testimony of a
cooperating witness/confidential source and an undercover agent and has provided
discovery of the same.

8.     The fact of disclosure of the general nature of any evidence of other crimes,
       wrongs, or acts the government intends to introduce at trial pursuant to Fed.


                                           -2-
         Case 5:18-cr-00227-SLP Document 20 Filed 10/12/18 Page 3 of 4



       R. Evid. 404(b):

        The United States will provide reasonable notice before trial of the general nature
of any evidence of other crimes, wrongs, or acts the government intends to introduce at
trial, as required by Fed. R. Evid. 404(b), the Federal Rules of Criminal Procedure, the
Local Rules, or any other federal law, rule, or order.

9.     The fact of disclosure of the prior felony convictions of any witness the
       government intends to call in its case-in-chief:

      The government will disclose prior felony convictions of any/all government
witnesses prior to trial.

10.    The resolution, if any, of foundational objections to documentary evidence to
       be used by both parties (except for the purpose of impeachment):

       Unknown at this time.

11.    The resolution, if any, of chain-of-custody matters (where at issue):

       Unknown at this time.

12.    The resolution, if any, of the admissibility of any reports containing scientific
       analysis without requiring the expert's attendance at trial:

       Unknown at this time.

13.    The parties will provide each other with the opportunity to inspect any
       demonstrative evidence, representational exhibits or charts.

        Counsel for both parties state that presently there are no additional matters of
discovery presently known. Counsel expressly acknowledge the obligation to produce
these item(s) as soon as practicable, but in no event later than ten days prior to the trial of
this cause. Counsel also expressly acknowledge continuing obligation to disclose any
materials that become known to counsel during the course of the pretrial investigation of
this cause.

14.    Notice of Alibi:

       Reserved at this time.


                                             -3-
         Case 5:18-cr-00227-SLP Document 20 Filed 10/12/18 Page 4 of 4



15.   Notice of Insanity Defense or Expert Testimony of Defendant's Mental
      Condition:

      Reserved at this time.

16.   Notice of Defense Based on Public Authority:

      Reserved at this time.

        At the conclusion of this conference, counsel conferred concerning the contents of
this joint statement.

                                       Respectfully submitted,

                                       ROBERT J. TROESTER
                                       First Assistant United States Attorney

                                       s/Amanda Green
                                       AMANDA GREEN
                                       Assistant U.S. Attorney
                                       OBA No. 19876
                                       210 W. Park Avenue, Suite 400
                                       Oklahoma City, Oklahoma 73102
                                       (405) 553-8781 (Office)
                                       (405) 553-8888 (Fax)
                                       Amanda.green@usdoj.gov

                                       s/ William P. Earley
                                       WILLIAM P. EARLEY
                                       Assistant Federal Public Defender
                                       Oklahoma Bar Number: 11293
                                       Federal Public Defender Organization
                                       Western District of Oklahoma
                                       215 Dean A. McGee Suite 109
                                       Oklahoma City, Oklahoma 73102
                                       Telephone: 405-609-5930
                                       Telefacsimile: 405-609-5932
                                       Electronic Mail: William_Earley@fd.org
                                       Counsel for Defendant



                                          -4-
